UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2007 Commission File Number: 0-22269 GS Financial Corp. (Exact Name of Small Business Issuer as Specified in its Charter) Louisiana 72-1341014 (State of Incorporation) (IRS Employer Identification No.) 3798 Veterans Blvd. Metairie, LA 70002 (Address of Principal Executive Offices) (504) 457-6220 (Issuer's Telephone Number) Not applicable Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 14, 2007 Common Stock, par value $.01 per share 1,264,453 shares Transitional Small Business Disclosure Format (Check one):YesoNo x GS FINANCIAL CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Consolidated Financial Data 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 8 Item 3 Controls and Procedures 20 PART II – OTHER INFORMATION Item 1 Legal Proceedings 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Submission of Matters to a Vote of Security Holders 20 Item 5 Other Information 20 Item 6 Exhibits 21 SIGNATURES EXHIBIT INDEX PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS GS Financial Corp. Condensed Consolidated Statements of Financial Condition ($ in thousands) 9/30/2007 (Unaudited) 12/31/2006 (Audited) ASSETS Cash and Cash Equivalents Cash & Amounts Due from Depository Institutions $ 2,302 $ 1,893 Interest-Bearing Deposits from Other Banks 4,482 6,544 Federal Funds Sold 550 2,680 Total Cash and Cash Equivalents 7,334 11,117 Securities Available-for-Sale, at Fair Value 50,128 55,090 Loans, Net 109,845 93,987 Accrued Interest Receivable 1,832 2,004 Premises & Equipment, Net 5,716 3,578 Stock in Federal Home Loan Bank, at Cost 1,022 982 Foreclosed Assets - - Real Estate Held-for-Investment, Net 453 464 Other Assets 938 1,158 Total Assets $ 177,268 $ 168,380 LIABILITIES Deposits Interest-Bearing Deposits $ 125,893 $ 119,364 Non-interest-Bearing Deposits 5,514 3,390 Total Deposits 131,407 122,754 FHLB Advances 17,414 17,042 Other Liabilities 1,140 1,420 Total Liabilities 149,961 141,216 STOCKHOLDERS' EQUITY Preferred Stock - $.01 Par Value $ - $ - Authorized - 5,000,000 shares Issued - 0 shares Common Stock - $.01 Par Value 34 34 Authorized - 20,000,000 shares Issued - 3,438,500 shares Additional Paid-in Capital 34,701 34,701 Unearned RRP Trust Stock (523 ) (523 ) Treasury Stock (2,172,232 shares at September 30, 2007 and December 31, 2006) (32,493 ) (32,493 ) Retained Earnings 25,832 25,764 Accumulated Other Comprehensive Loss (244 ) (319 ) Total Stockholders' Equity 27,307 27,164 Total Liabilities & Stockholders' Equity $ 177,268 $ 168,380 The accompanying notes are an integral part of these financial statements. 1 GS Financial Corp. Consolidated Statements of Income (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, ($ in thousands, except per share data) 2007 2006 2007 2006 INTEREST AND DIVIDEND INCOME Loans, Including Fees $ 2,092 $ 1,784 $ 5,804 $ 5,018 Investment Securities 707 855 2,160 2,722 Other Interest Income 62 161 284 554 Total Interest and Dividend Income 2,861 2,800 8,248 8,294 INTEREST EXPENSE Deposits 1,211 967 3,405 2,610 Advances from Federal Home Loan Bank 237 295 670 996 Interest Expense 1,448 1,262 4,075 3,606 NET INTEREST INCOME 1,413 1,538 4,173 4,688 PROVISION (REVERSAL)FOR LOANLOSSES - (1,981 ) (300 ) (1,981 ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,413 3,519 4,473 6,669 NON-INTEREST EXPENSE Salaries and Employee Benefits 866 835 2,476 2,345 Occupancy Expense 179 148 467 397 Other Expenses 396 278 1,088 838 Total Non-Interest Expense 1,441 1,261 4,031 3,580 NET INCOME (LOSS) BEFORE NON-INTEREST INCOME AND INCOME TAXES (28 ) 2,258 442 3,089 NON-INTEREST INCOME Net (Loss) on Available-for-Sale Securities - - - (92 ) Other Income 109 31 181 78 Total Non-Interest Income (Loss) 109 31 181 (14 ) INCOME BEFORE INCOME TAXES 81 2,289 623 3,075 INCOME TAX EXPENSE 12 779 165 1,046 NET INCOME $ 69 $ 1,510 $ 458 $ 2,029 EARNINGS PER SHARE Basic $ 0.06 $ 1.25 $ 0.37 $ 1.67 Diluted $ 0.06 $ 1.24 $ 0.36 $ 1.67 The accompanying notes are an integral part of these financial statements. 2 GS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) ($ in thousands) Common Stock Additional Paid-in Capital Treasury Stock Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Balances At December 31, 2005 $ 34 $ 34,565 $ (32,193 ) $ (239 ) $ (698 ) $ 24,257 $ (198 ) $ 25,407 Comprehensive Income: Net Income - 2,029 - 2,029 Other Comprehensive Income (Loss) - Unrealized net holding losses on securities, net of taxes - (173 ) (173 ) Total Comprehensive Income (Loss) - 2,029 (173 ) 1,856 Distribution of RRP Stock - 1 - - 1 ESOP Compensation Earned - 159 - 139 - - - 298 Purchase of Treasury Stock - - (300 ) - (300 ) Dividends Declared - (364 ) - (364 ) Balances at September 30, 2006 $ 34 $ 34,724 $ (32,493 ) $ (100 ) $ (697 ) $ 25,922 (371 ) 27,019 Balances At December 31, 2006 $ 34 $ 34,701 $ (32,493 ) $ - $ (523 ) $ 25,764 $ (319 ) $ 27,164 Comprehensive Income: Net Income - 458 - 458 Other Comprehensive Income Unrealized net holding gains on securities, net of taxes - 75 75 Total Comprehensive Income - 458 75 533 Distribution of RRP Stock - Purchase of Treasury Stock - Dividends Declared - (390 ) - (390 ) Balances at September 30, 2007 $ 34 $ 34,701 $ (32,493 ) $ - $ (523 ) $ 25,832 $ (244 ) $ 27,307 The accompanying notes are an integral part of these financial statements. 3 GS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, ($ in thousands) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 458 $ 2,029 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Depreciation 157 126 Discount Accretion Net of Premium Amortization 10 (22 ) Provision (Reversal) for Loan Losses (300 ) (1,981 ) Non-Cash Dividend - FHLB Stock (40 ) (39 ) Net Loan Fees 23 - ESOP Shares Expense - 292 RRP Expense 91 89 Loss on Sale of Investments - 87 Deferred Income Tax Provision - 699 Changes in Operating Assets and Liabilities Decrease (Increase) in Accrued Interest Receivable 172 (203 ) Decrease in Prepaid Income Taxes 165 - Increase in Other Assets (385 ) (87 ) Decrease in Accrued Interest - FHLB Advances - 29 Increase (Decrease) in Other Liabilities 126 (175 ) Net Cash Provided by Operating Activities 477 844 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from Maturities of Investment Securities 8,184 12,413 Proceeds from Sales of Investment Securities - 2,000 Purchases (sales) of Investment Securities (8,118 ) (30,043 ) Investment in Mutual Funds, Net 5,000 32,474 Loan Originations and Principal Collections, Net (24,268 ) (19,996 ) Proceeds from Sale of Mortgage Loans 8,653 - Purchases of Premises and Equipment (2,284 ) (1,347 ) Proceeds from Sale of FHLB Stock - 508 Net Cash Used in Investing Activities (12,833 ) (3,991 ) CASH FLOWS FROM FINANCING ACTIVITIES Purchase of Treasury Stock - (300 ) Increase (Decrease) in Advances from Federal Home Loan Bank 372 (13,730 ) Payment of Cash Stock Dividends (380 ) (364 ) Increase in Deposits 8,417 7,159 Decrease (Increase) in Deposits for Escrows 164 (118 ) Net Cash Provided by (Used In) Financing Activities 8,573 (7,353 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (3,783 ) (10,500 ) CASH AND CASH EQUIVALENTS – Beginning of Period 11,117 22,555 CASH AND CASH EQUIVALENTS - End of Period $ 7,334 $ 12,055 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid During the Period For: Interest Expense $ 4,075 $ 3,696 Income Taxes - - Loans Transferred to Foreclosed Real Estate During the Period - - The accompanying notes are an integral part of these financial statements. 4 GS FINANCIAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements include the accounts of GS Financial Corp. (the “Company”) and its subsidiary, Guaranty Savings Bank (the “Bank”), which prior to June 2006 was known as Guaranty Savings and Homestead Association.All significant intercompany balances and transactions have been eliminated.Certain financial information for prior periods has been reclassified to conform with the current presentation. In preparing the consolidated financial statements, the Company is required to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the financial condition, results of operations, changes in stockholders’ equity and cash flows for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. Pursuant to rules and regulations of the Securities and Exchange Commission, certain financial information and disclosures have been condensed or omitted in preparing the consolidated financial statements presented in this quarterly report on Form 10-QSB.The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007.These unaudited financial statements should be read in conjunction with the Company’s 2006 annual report on Form 10-K. NOTE 2 – EARNINGS PER SHARE Earnings per share are computed using the weighted average number of shares outstanding as prescribed in Statement of Financial Accounting Standard (“SFAS”) 128.The components used in this computation were as follows: Three Months Ended September 30, Nine Months Ended September 30, ($ in thousands, except per share data) 2007 2006 2007 2006 Numerator: NetIncome $ 69 $ 1,510 $ 458 $ 2,029 Effect of Dilutive Securities - Numerator for Diluted Earnings Per Share $ 69 $ 1,510 $ 458 $ 2,029 Denominator Weighted-Average Shares Outstanding 1,234,453 1,208,214 1,234,453 1,213,182 Effect of Potentially Dilutive Securities and Contingently Issuable Shares 22,857 14,330 32,964 (3,821 ) Denominator for Diluted Earnings Per Share 1,257,310 1,222,544 1,267,417 1,209,361 Earnings Per Share Basic $ 0.06 $ 1.25 $ 0.37 $ 1.67 Diluted 0.06 1.24 0.36 1.67 Cash Dividends Per Share $ 0.10 $ 0.10 $ 0.30 $ 0.30 NOTE 3 – EMPLOYEE STOCK OWNERSHIP PLAN The GS Financial Employee Stock Ownership Plan (“ESOP”) purchased 275,080 shares of the Company’s common stock on April 1, 1997 financed by a loan from the Company.The loan was secured by those shares not yet allocated to plan participants and was paid in full as of December 31, 2006.Effective January 1, 2007, the Company amended and restated its ESOP, added a 401(k) feature and renamed the plan the “Guaranty Savings Bank 401(k) Plan” (the “401(k) Plan”).Compensation expense related to the ESOP and 401(k) plan was $25,000 and $128,000 for the three and nine month periods ended September 30, 2007, respectively, compared to $100,000 and $292,000 for the same time periods ended September 30, 2006. 5 NOTE 4 – STOCK OPTION PLAN On October 15, 1997, the stockholders approved the adoption of the GS Financial Corp. 1997 Stock Option Plan for the benefit of directors, officers and other key employees.Under this plan, 343,850 shares of common stock were reserved for issuance pursuant to the exercise of stock options, of which 275,076 shares were fully vested and exercisable as of September 30, 2007.The Stock Option Plan expired on August 14, 2007 and no further options are available for grant under the plan. During 2005, the Company adopted SFAS No. 123(R) which replaced SFAS No. 123 and superseded APB Opinion No. 25.Because all of the options that have been granted have vested there was no impact on net income and earnings per share for the three month periods ended September 30, 2007 and 2006.See subsequent event footnote on page 22 for additional discussion. NOTE 5 – RECOGNITION AND RETENTION PLAN On October 15, 1997 the stockholders approved the adoption of the Recognition and Retention Plan and Trust (“RRP”) as an incentive to retain personnel of experience and ability in key positions.Stockholders approved a total of 137,540 shares of stock to be granted pursuant to the RRP.The Company acquired a total of 137,500 shares of common stock for issuance under the RRP.The Company is accruing this expense over the ten-year vesting period based on the price of the stock ($12.50/share) when the plan was modified in September, 1998.As of September 30, 2007 of the 125,028 shares awarded, 6,627 shares have been forfeited due to termination of employment or service as a director and 109,223 had been earned and issued.Compensation expense related to the RRP was $30,000 and $91,000 for the three and nine month periods ended September 30, 2007, respectively, compared to $32,000 and $95,000 for the same time periods ended September 30, 2006.The RRP terminated on August 14, 2007 and no further awards are available for grant under the plan. 6 GS FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL DATA (Unaudited) Three Months Ended Nine Months Ended ($ in thousands, except per share data) September 30, 2007 June 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 SUMMARY OF INCOME Interest Income $ 2,861 $ 2,733 $ 2,800 $ 8,248 $ 8,294 Interest Expense 1,448 1,342 1,262 4,075 3,606 Net Interest Income 1,413 1,391 1,538 4,173 4,688 Provision (Reversal) for Loan Losses - (300 ) (1,981 ) (300 ) (1,981 ) Net Interest Income After Provision for LoanLosses 1,413 1,691 3,519 4,473 6,669 Non-Interest Income (Loss) 109 43 31 181 (14 ) Non-Interest Expense 1,441 1,314 1,261 4,031 3,580 Net Income Before Taxes 81 420 2,289 623 3,075 Income Tax Expense 12 127 779 165 1,046 Net Income 69 293 1,510 458 2,029 SELECTED BALANCE SHEET DATA Total Assets $ 177,268 $ 169,924 $ 172,412 Loans Receivable, Net 109,845 105,466 89,874 Investment Securities 50,128 50,852 62,209 Deposit Accounts 131,407 125,194 126,152 Borrowings 17,414 16,817 18,376 Stockholders' Equity 27,307 26,986 27,019 SELECTED AVERAGE BALANCES Total Assets $ 173,891 $ 168,213 $ 171,772 $ 169,749 $ 174,902 Loans Receivable, Net 107,842 100,720 86,144 98,009 78,990 Investment Securities 50,380 51,388 64,696 51,778 75,695 Deposit Accounts 128,440 124,580 123,639 125,234 123,062 Borrowings 17,056 15,273 21,679 16,189 25,122 Stockholders’ Equity 27,202 27,150 25,521 27,185 25,471 KEY RATIOS (1) Return on average assets 0.16 % 0.70 % 3.49 % 0.36 % 1.55 % Return on average shareholders' equity 1.02 % 4.33 % 23.49 % 2.25 % 10.66 % Net interest margin 3.38 % 3.50 % 3.61 % 3.42 % 3.63 % Average loans to average deposits 86.63 % 83.84 % 74.28 % 83.47 % 68.82 % Average interest-earning assets to interest-bearing liabilities 117.27 % 119.31 % 115.43 % 118.61 % 117.00 % Efficiency ratio 94.68 % 91.67 % 79.16 % 92.58 % 73.81 % Non-interest expense to average assets 3.29 % 3.13 % 2.93 % 3.17 % 2.73 % Allowance for loan losses to total loans 3.03 % 3.15 % 3.99 % Stockholders' equity to total assets 15.40 % 15.88 % 15.67 % COMMON SHARE DATA Earnings Per Share Basic $ 0.06 $ 0.24 $ 1.25 $ 0.37 $ 1.67 Diluted 0.06 0.23 1.24 0.36 1.67 Dividends Paid Per Share 0.10 0.10 0.10 0.30 0.30 Book Value Per Share 22.12 20.97 22.50 Average Shares Outstanding Basic 1,234,453 1,234,453 1,208,214 1,234,453 1,213,182 Diluted 1,257,310 1,272,842 1,222,544 1,267,417 1,213,182 (1)Amounts are annualized where appropriate 7 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The purpose of this discussion and analysis is to provide information necessary to gain an understanding of the financial condition, changes in financial condition and results of operations of GS Financial Corp. (“GS Financial” or the “Company”), and its subsidiary during the first nine months of 2007 and 2006.Virtually all of the Company’s operations are dependent on the operations of its subsidiary, Guaranty Savings Bank (“Guaranty” or the “Bank”).Prior to June 15, 2006 the subsidiary was known as Guaranty Savings and Homestead Association.The subsidiary had its name legally changed but remains a state-charted savings association.This discussion is presented to highlight and supplement information presented elsewhere in this quarterly report on Form 10-QSB, particularly the consolidated financial statements and related notes in Item 1.This discussion and analysis should be read in conjunction with accompanying tables and the Company’s 2006 annual report on Form 10-K. FORWARD-LOOKING STATEMENTS In addition to the historical information, this discussion includes certain forward-looking statements as that term is defined by the Private Securities Litigation Reform Act of 1995.Such statements include, but may not be limited to comments regarding (a) the potential for earnings volatility from changes in the estimated allowance for loan losses over time, (b) the expected growth rate of the loan portfolio, (c) future changes in the mix of deposits, (d) the results of net interest income simulations run by the Company to measure interest rate sensitivity, (e) the performance of Guaranty’s net interest income and net interest margin assuming certain future conditions, and (f) changes or trends in certain expense levels. Forward-looking statements are based on numerous assumptions, certain of which may be referred to specifically in connection with a particular statement.Some of the more important assumptions include: · expectations about overall economic strength and the performance of the economies in Guaranty’s market area, · expectations about the movement of interest rates, including actions that may be taken by the Federal Reserve Board in response to changing economic conditions, · reliance on existing or anticipated changes in laws or regulations affecting the activities of the banking industry and other financial service providers, · expectations regarding the nature and level of competition, changes in customer behavior and preferences, and Guaranty’s ability to execute its plans to respond effectively, and · expectations regarding the ability of Guaranty’s market area to recover economically from the damages caused by Hurricane Katrina. Because it is uncertain whether future conditions and events will confirm these assumptions, there is a risk that the Company’s future results will differ materially from what is stated or implied by such forward-looking statements.The Company cautions the reader to consider this risk. The Company undertakes no obligation to update any forward-looking statement included in this quarterly report, whether as a result of new information, future events or developments, or for any other reason. FINANCIAL CONDITION LOANS AND ALLOWANCE FOR LOAN LOSSES Total loans increased $15.5 million, or 15.9%, from year-end 2006 to the end of the third quarter of 2007.Average loans for the third quarter of 2007 were $111.3 million, up $19.4 million (21.2%) compared to the third quarter of 2006.Year-to-date average loans at September 30, 2007 totaled $104.5 million, up $20.0 million (23.7%) from the same time period in 2006. Table 1, which is based on regulatory reporting codes, shows loan balances at September 30, 2007 and at the end of the four prior quarters and average loans outstanding during each quarter. 8 TABLE 1. COMPOSITION OF LOAN PORTFOLIO 2007 2006 ($ in thousands) September 30 June 30 March 31 December 31 September 30 Real estate loans – residential $58,885 $55,282 $51,056 $48,610 $46,285 Real estate loans - commercial and other 43,528 42,822 40,019 36,896 34,345 Real estate loans - construction 7,392 7,859 7,120 9,089 10,257 Consumer loans 668 658 676 677 744 Commercial business loans 2,779 2,264 2,306 2,445 2,071 Total Loans $113,252 $108,885 $101,177 $97,717 $93,702 Average Total Loans During Period $111,274 $104,448 $99,004 $95,649 $91,846 The Bank has hired three experienced commercial loan officers, a mortgage banking manager and a residential loan officer since the beginning of 2006.The loan growth since the beginning of 2006 reflects the start of an economic recovery in the Bank’s market area subsequent to Hurricane Katrina and the efforts of the new loan officers. All loans carry a degree of credit risk. Management’s evaluation of this risk ultimately is reflected in the estimate of probable loan losses that is reported in the Company’s financial statements as the allowance for loan losses.Changes in this ongoing evaluation over time are reflected in the provision for loan losses charged to operating expense.At September 30, 2007 the allowance for loan losses was $3.4 million, or 3.03% of total loans.Table 2 presents an analysis of the activity in the allowance for loan losses for the past five quarters.Reductions in the allowance were taken in the second quarter of 2007 and in the third quarter of 2006 to reflect improvements in the quality of the loan portfolio as borrowers have exceeded management’s initial expectations in meeting their obligations subsequent to Hurricane Katrina. TABLE 2. SUMMARY OF ACTIVITY IN THE ALLOWANCE FOR LOAN LOSSES 2007 2006 ($ in thousands) Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Beginning Balance $ 3,432 $ 3,732 $ 3,732 $ 3,732 $ 5,713 Provision for Losses - (300 ) - - (1,981 ) Loans Charged Off - Recoveries of loans previously charged off - Ending Balance $ 3,432 $ 3,432 $ 3,732 $ 3,732 $ 3,732 Ratios Charge-offs to average loans 0.00 % 0.00 % 0.00 % 0.00 % 0.00 % Provision for loan losses to charge-offs n/a n/a n/a n/a n/a Allowance for loan losses to charge-offs (annualized) n/a n/a n/a n/a n/a Allowance for loan losses to ending loans 3.03 % 3.15 % 3.69 % 3.82 % 3.99 % Tables 3 and 4 set forth the Company’s delinquent loans and nonperforming assets at September 30, 2007 and at the end of the preceding four quarters.The balances presented in Table 3 are total principal balances outstanding on the loans rather than the actual principal past due.Nonperforming assets consist of loans on non-accrual status and foreclosed assets.There were no loans 90 days delinquent and still accruing interest at the end of any of the five quarters presented. 9 TABLE 3. DELINQUENT LOANS 2007 2006 ($ in thousands) September 30 June 30 March 31 December 31 September 30 30-89 Days $ 4,054 $ 2,577 $ 1,234 $ 1,379 $ 642 90+ Days 990 502 335 179 491 Total $ 5,044 $ 3,079 $ 1,569 $ 1,558 $ 1,133 Ratios Loans delinquent 90 days to total loans 0.87 % 0.46 % 0.33 % 0.18 % 0.52 % Total delinquent loans to total loans 4.45 % 2.83 % 1.55 % 1.59 % 1.21 % Allowance for loan losses to 90+ day delinquent loans 346.67 % 683.67 % 1,114.03 % 2,084.92 % 760.08 % Allowance for loan losses to total delinquent loans 68.04 % 111.46 % 237.86 % 239.54 % 329.39 % TABLE 4. NONPERFORMING ASSETS 2007 2006 ($ in thousands) September 30 June 30 March 31 December 31 September 30 Loans accounted for on a nonaccrual basis $ 1,310 $ 502 $ 335 $ 179 $ 491 Foreclosed assets - Total nonperforming assets $ 1,310 $ 502 $ 335 $ 179 $ 491 Ratios Nonperforming assets to loans plus foreclosed assets 1.16 % 0.46 % 0.33 % 0.18 % 0.52 % Nonperforming assets to total assets 0.74 % 0.30 % 0.20 % 0.11 % 0.28 % Allowance for loan losses to nonperforming assets 261.98 % 683.67 % 1,114.03 % 2,084.92 % 760.08 % INVESTMENT IN SECURITIES At September 30, 2007, the Company’s total securities available-for-sale were $50.1 million, compared to $55.1 million at December 31, 2006 and $62.2 million at September 30, 2006.The reductions in the investment portfolio have been to provide liquidity to fund loan growth. At September 30, 2007, the net unrealized losses on the Company’s entire securities portfolio was $370,000 or 0.73% of amortized cost, compared to net unrealized losses of $477,000, or 0.86% of amortized cost at December 31, 2006.These losses consist primarily of losses on collateralized mortgage obligations and agency securities as rises in long-term interest rates over recent periods have most adversely affected longer-term investments with fixed coupon payments.Management believes that these losses are temporary in nature and will reverse themselves when interest rates become more favorable for those types of investments. TABLE 5. COMPOSITION OF INVESTMENT PORTFOLIO September 30, 2007 December 31, 2006 September 30, 2006 ($ in thousands) Amortized Cost Market Value Amortized Cost Market Value Amortized Cost Market Value U.S. Agency Securities $ 23,487 $ 23,341 $ 23,485 $ 23,326 $ 23,439 $ 23,343 Mortgage Backed Securities 5,935 5,947 3,764 3,791 3,918 3,937 Collateralized Mortgage Obligations 15,240 15,060 17,486 17,173 18,567 18,109 Mutual funds 5,836 5,780 10,832 10,800 16,834 16,820 Total Investments $ 50,498 $ 50,128 $ 55,567 $ 55,090 $ 62,758 $ 62,209 10 DEPOSITS At September 30, 2007, deposits were 7.0%, or $8.7 million, above the level at December 31, 2006 and up $5.2 million, or 4.2% from the level at the end of the third quarter of 2006.Average deposits totaled $128.4 million in the third quarter of 2007, up $3.9 million (3.1%) from the second quarter of 2007 and up $7.2 million (5.9%) from the third quarter of 2006. Table 6 presents the composition of average deposits for the quarters ended September 30, 2007, June 30, 2007 and September 30, 2006. TABLE 6.DEPOSIT COMPOSITION Third Quarter 2007 Second Quarter 2007 Third Quarter 2006 ($ in thousands) Average Balances % of Deposits Average Balances % of Deposits Average Balances % of Deposits Noninterest bearing demand deposits $ 4,340 3.4 % $ 3,952 3.2 % $ 1,453 1.2 % NOW account deposits 23,821 18.5 20,606 16.5 7,093 5.8 Savings deposits 19,783 15.4 20,707 16.6 29,439 24.3 Time deposits 80,496 62.7 79,315 63.7 83,268 68.7 Total $ 128,440 100.0 % $ 124,580 100.0 % $ 121,253 100.0 % BORROWINGS At September 30, 2007, the Company’s borrowings from the Federal Home Loan Bank increased $372,000, or 2.2%, from December 31, 2006 and decreased $962,000, or 5.2%, from September 30, 2006.Average advances for the third quarter of 2007 were $17.1 million, an increase of $1.8 million, or 11.8%, from the second quarter of 2007 and a decrease of $4.6 million, or 21.2%, from the prior year’s third quarter.The decreases were due to regularly scheduled principal payments that were offset by new borrowings during the second and third quarters of 2007.The Company borrowed $2.0 million in the third quarter of 2007 and $2.5 million in the second quarter of 2007 as a funding source for loan growth.The Company may borrow in the future as a potential liquidity funding source. STOCKHOLDERS’ EQUITY AND CAPITAL ADEQUACY At September 30, 2007, stockholders’ equity totaled $27.3 million, an increase of $143,000 from December 31, 2006.This increase was due to net income of $458,000 and unrealized net securities gains of $75,000 being partially offset by cash dividends paid of $390,000. Since 1998, the Company has been regularly repurchasing shares of its common stock when shares have been available at prices and amounts deemed prudent by management.Due to the highly capitalized condition of the Company, management believed in the past that these purchases, most of which were at a discount to book value, were an effective way to reduce capital while still enhancing shareholder value.These shares have not been retired and could potentially serve as a source of capital funding should the need arise in the future.Table 7 summarizes the share repurchases of its common stock by year. TABLE 7. SUMMARY OF STOCK REPURCHASES Year Ended December 31, Shares Cost ($000) Average Price Per Share 1998 491,054 $ 8,324 $ 16.95 1999 299,000 3,653 12.22 2000 679,600 8,590 12.64 2001 305,684 4,612 15.09 2002 142,201 2,516 17.69 2003 216,181 4,109 19.01 2004 16,842 315 18.70 2005 3,907 74 19.06 2006 17,763 300 16.87 2007 - - - Total Stock Repurchases 2,172,232 $ 32,493 $ 14.96 11 The ratios in Table 8 indicate that the Bank remained well capitalized for regulatory compliance purposes at September 30, 2007.The regulatory capital ratios of Guaranty Savings Bank exceed the minimum required ratios, and the Bank has been categorized as “well-capitalized” in the most recent notice received from its primary regulatory agency. TABLE 8. REGULATORY CAPITAL AND CAPITAL RATIOS 2007 2006 ($ in thousands) September 30 December 31 September 30 Tier 1 regulatory capital $ 26,579 $ 26,580 $ 26,218 Tier 2 regulatory capital 1,243 1,096 1,044 Total regulatory capital $ 27,822 $ 27,676 $ 27,262 Adjusted total assets $ 176,191 $ 167,126 $ 171,531 Risk-weighted assets $ 99,462 $ 87,645 $ 83,529 Ratios Tier 1 capital to total assets 15.09 % 15.90 % 15.28 % Tier 1 capital to risk-weighted assets 26.72 % 30.33 % 31.39 % Total capital to risk-weighted assets 27.97 % 31.58 % 32.64 % Shareholders' equity to total assets 15.09 % 15.90 % 15.28 % LIQUIDITY AND CAPITAL RESOURCES The objective of liquidity management is to ensure that funds are available to meet cash flow requirements of depositors and borrowers, while at the same time meeting the operating, capital and strategic cash flow needs of the Company and the Bank, all in the most cost-effective manner.The Company develops its liquidity management strategies and measures and monitors liquidity risk as part of its overall asset/liability management process. On the liability side, liquidity management focuses on growing the base of more stable core deposits at competitive rates, while at the same time ensuring access to economical wholesale funding sources.The sections above on Deposits and Borrowings discuss changes in these liability-funding sources in the first three and nine months of 2007. Liquidity management on the asset side primarily addresses the composition and maturity structure of the loan and investment securities portfolios and their impact on the Company’s ability to generate cash flows from scheduled payments, contractual maturities and prepayments, their use as collateral for borrowings and possible sales on the secondary market. Cash generated from operations is another important source of funds to meet liquidity needs.The consolidated statements of cash flows present operating cash flows and summarize all significant sources and uses of funds for the first nine months of 2007 and 2006.The Company reported net income of $458,000 for the nine months ended September 30, 2007, and generated a net cash increase of $477,000 from operations.Certain adjustments are made to net income to reach the level of cash provided by operating activities, including non-cash expenses (depreciation, employee compensation made in the form of stock, and deferred tax provisions) and revenues (accretion of discounts, and dividends received in the form of stock). In addition, management monitors its liquidity position by tracking certain financial data.Table 9 illustrates some of the factors that the Company uses to measure liquidity.The Company remains very liquid, though some liquidity is being utilized to fund loan growth. TABLE 9. KEY LIQUIDITY INDICATORS 2007 2006 ($ in thousands) September 30 December 31 September 30 Cash and cash equivalents $ 7,334 $ 11,117 $ 12,055 Total loans 113,252 97,717 93,702 Total deposits 131,407 122,754 126,152 Deposits $100,000 and over 33,936 27,285 27,430 Ratios Total loans to total deposits 86.18 % 79.60 % 74.28 % Deposits $100,000 and over to total deposits 25.82 % 22.23 % 21.74 % 12 RESULTS OF OPERATIONS NET INTEREST INCOME Net interest income for the third quarter of 2007 increased $22,000, or 1.6%, from the second quarter of 2007, with increases in earning assets and a 5 basis point increase in yield partially offset by an increase in average balances of liabilities and a 9 basis point increase in cost of funds.Third quarter net interest income for 2007 was down $125,000 or 8.1%, on average earning assets that were down 1.2% compared with the third quarter of 2006.The year-to-year decrease in net interest income can be attributed to increasing deposit costs of 71 basis points, with $181,000 in increased interest expense on deposits attributable to the rate impact of higher deposit costs. The Company’s net interest margin level of 3.38% in the third quarter of 2007 was down 6 basis points from the margin during the second quarter of 2007 and down 24 basis points from the same quarter in 2006.This margin compression is consistent with what is being experienced throughout the banking industry.Tables 10 and 11 show the components of the Company’s net interest margin and the changes in those components from the second quarter of 2007 and the third quarter of 2006. During the third quarter of 2007, interest income from earning assets was up $128,000, or 4.7%, from the second quarter of 2007.This increase was due to the Company’s increased investment in loans.The Company’s average investment in loans was up $6.8 million in the third quarter of 2007 compared to the second quarter of 2007 and average yield increased 9 basis points, resulting in a $174,000 increase in interest income.This increase was partially offset by a $24,000 decrease in investment income due to reduced balances from paydowns on the mortgages underlying certain securities and a $22,000 decrease in interest income from Federal funds sold and demand deposits caused by a reduction in the balances maintained in these liquid assets.Interest income from earning assets was up $61,000, or 2.2%, from the third quarter of 2006, again due to the increased investment in loans. During the third quarter of 2007, interest expense increased $106,000, or 7.9%, from the second quarter of 2007 and increased $186,000, or 14.7%, from the third quarter of 2006.These increases were driven by increases in deposit rates and certificates of deposit maturing and repricing into higher-yielding certificates.The Bank has been able to reduce deposit rates late in the third quarter and early in the fourth quarter of 2007 in conjunction with Federal Reserve rate cuts and expects to reverse the upward trend in interest expense.The easing of market interest rates by the Federal Reserve towards the end of the third quarter of 2007 had only a limited impact on the net interest margin for the third quarter of 2007. The average cost on interest bearing deposits increased to 3.87% for the third quarter of 2007, from 3.76% in the second quarter of 2007 and 3.16% in the third quarter of 2006.These changes in rates contributed $42,000 and $181,000 of increases in interest expense from the second quarter of 2007 and the third quarter of 2006, respectively.The changes in deposit balances contributed increases of $38,000 and $62,000 of interest expense from the second quarter of 2007 and the third quarter of 2006, respectively. Net interest income for the first nine months of 2007 decreased $515,000, or 11.0%, from the first nine months of 2006 on average earning assets that were $8.4 million (4.9%) lower.Table 12 shows the components of the Company’s net interest margin for the first nine months of 2007 and 2006.Net interest margin was 3.42% for the nine months ended September 30, 2007 and 3.65% for the prior year’s period.The yield on average earning assets increased 31 basis points and the total cost of funding earning assets increased 66 basis points compared to the first nine months of 2006. 13 TABLE 10. SUMMARY OF AVERAGE BALANCE SHEETS, NET INTEREST INCOME AND INTEREST RATES Third Quarter 2007 Second Quarter 2007 Third Quarter 2006 ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans $ 111,274 $ 2,092 7.46 % $ 104,448 $ 1,919 7.37 % $ 91,835 $ 1,784 7.71 % U.S. Treasury securities - 87 1 6.17 U.S. Agency securities 23,031 343 5.91 23,039 339 5.90 20,858 273 5.19 Mortgage-backed securities 6,258 94 5.93 6,323 87 5.52 4,018 81 7.98 Collateralized mortgage obligations 15,304 193 5.06 16,218 229 5.66 18,389 235 5.07 Mutual funds 5,787 77 5.28 5,808 76 5.24 21,344 265 4.92 Total investment in securities 50,380 707 5.57 51,388 731 5.70 64,696 855 5.24 FHLB stock 1,009 13 5.13 996 13 5.13 1,346 18 5.35 Federal funds sold and demand deposits 3,873 49 5.32 5,311 70 5.32 10,687 143 5.33 Total interest-earning assets 166,536 2,861 6.81 % 162,143 2,733 6.76 % 168,564 2,800 6.59 % NONINTEREST-EARNING ASSETS Other assets 10,787 9,799 8,889 Allowance for loan losses (3,432 ) (3,729 ) (5,691 ) Total assets $ 173,891 $ 168,213 $ 171,762 LIABILITIES AND SHAREHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW account deposits $ 23,820 198 3.30 % $ 20,606 171 3.34 % $ 19,510 123 2.51 % Savings deposits 19,783 62 1.25 20,707 65 1.25 25,433 80 1.25 Time deposits 80,496 951 4.69 79,315 895 4.53 76,743 764 3.95 Total interest-bearing deposits 124,099 1,211 3.87 120,628 1,131 3.76 121,686 967 3.16 Borrowings 17,056 237 5.52 15,273 211 5.54 21,679 293 5.37 Total interest-bearing liabilities 141,155 1,448 4.05 % 135,901 1,342 3.96 % 143,365 1,262 3.49 % NONINTEREST-BEARING LIABILITIES AND SHAREHOLDERS' EQUITY Demand deposits 4,340 3,946 1,453 Other liabilities 1,244 1,216 521 Shareholders' equity 27,152 27,150 28,934 Total liabilities and shareholders' equity $ 173,891 $ 168,213 $ 185,447 Net interest income and margin $ 1,413 3.38 % $ 1,391 3.44 % $ 1,539 3.62 % Net interest-earning assets and spread $ 25,381 2.76 % $ 26,243 2.80 % $ 25,199 3.10 % Cost of funding interest-earning assets 3.47 % 3.32 % 2.97 % 14 TABLE 11.SUMMARY OF CHANGES IN NET INTEREST MARGIN Third Quarter 2007 Compared to: Second Quarter of 2007 Third Quarter of 2006 Due to Change in Total Increase (Decrease) Due to Change in Total Increase (Decrease) ($ in thousands) Volume Rate Volume Rate INTEREST INCOME Loans $ 128 $ 46 $ 174 $ 366 $(57) $309 U.S. Treasury securities - - - (1 ) - (1) U.S. Agency securities - 4 4 32 38 70 Mortgage-backed securities (1 ) 8 7 34 (21) 13 Collateralized mortgage obligations (12 ) (24 ) (36 ) (45 ) 3 (42) Mutual funds - 1 1 (207 ) 19 (188) Total investment in securities (13 ) (11 ) (24 ) (187 ) 39 (148) FHLB stock - - - (4 ) (1) (5) Federal funds sold and demand deposits (18 ) (4 ) (22 ) (84 ) (11) (95) Total interest income 97 31 128 91 (30) 61 INTEREST EXPENSE NOW account deposits $ 27 $ - $ 27 $ 36 $39 $75 Savings deposits (3 ) - (3 ) (18 ) - (18) Time deposits 14 42 56 44 142 186 Total interest-bearing deposits 38 42 80 62 181 243 Borrowings 25 1 26 (99 ) 43 (56) Total interest expense 63 43 106 (37 ) 224 (187) Change in net interest income 34 (12 ) 22 128 (254) (126) 15 TABLE 12. SUMMARY OF AVERAGE BALANCE SHEETS, NET INTEREST INCOME AND INTEREST RATES Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans $ 104,530 $ 5,804 7.36 % $ 84,532 $ 5,018 7.94 % U.S. Treasury securities - - - 364 19 6.85 U.S. Agency securities 22,475 989 5.88 14,345 551 5.14 Mortgage-backed securities 5,503 218 5.30 2,035 111 7.29 Collateralized mortgage obligations 16,118 672 5.57 19,943 863 5.79 Mutual funds 7,221 281 5.21 35,296 1,178 4.46 Total investment in securities 51,307 2,160 5.63 71,983 2,722 5.06 FHLB stock 996 40 5.37 1,552 57 4.91 Federal funds sold and demand deposits 6,256 244 5.21 13,384 497 4.80 Total interest-earning assets 163,089 8,248 6.76 % 171,451 8,294 6.45 % NONINTEREST-EARNING ASSETS Other assets 10,290 9,098 Allowance for loan losses (3,630 ) (5,647 ) Total assets $ 169,749 $ 174,902 LIABILITIES AND SHAREHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW account deposits $ 20,839 $ 531 3.41 % $ 16,295 $ 242 1.99 % Savings deposits 20,946 195 1.25 28,398 266 1.25 Time deposits 79,521 2,679 4.50 76,368 2,102 3.68 Total interest-bearing deposits 121,306 3,405 3.75 121,061 2,610 2.88 Borrowings 16,189 670 5.53 25,101 996 5.31 Total interest-bearing liabilities 137,495 4,075 3.96 % 146,162 3,606 3.30 % NONINTEREST-BEARING LIABILITIES AND SHAREHOLDERS' EQUITY Demand deposits 3,640 1,953 Other liabilities 1,412 1,313 Shareholders' equity 27,202 25,474 Total liabilities and shareholders' equity $ 169,749 $ 174,902 Net interest income and margin $ 4,173 3.42 % $ 4,688 3.65 % Net interest-earning assets and spread $ 26,263 2.80 % $ 25,737 3.15 % Cost of funding interest-earning assets 3.34 % 2.80 % 16 TABLE 13.SUMMARY OF CHANGES IN NET INTEREST MARGIN First Nine Months 2007 Compared to: First Nine Months of 2006 Due to Change in Total Increase (Decrease) ($ in thousands) Volume Rate INTEREST INCOME (LOSS) Loans $ 1,110 $ (324 ) $786 U.S. Treasury securities (19 ) - (19) U.S. Agency securities 358 80 438 Mortgage-backed securities 137 (30 ) 107 Collateralized mortgage obligations (159 ) (32 ) (191) Mutual funds (1,093 ) 196 (897) Total investment in securities (776 ) 214 (562) FHLB stock (22 ) 5 (17) Federal funds sold and demand deposits (278 ) 25 (253) Total interest income (loss) 34 (80 ) (46) INTEREST EXPENSE NOW account deposits $ 116 $ 173 $289 Savings deposits (162 ) 91 (71) Time deposits 106 471 577 Total interest-bearing deposits 60 735 795 Borrowings (369 ) 43 (326) Total interest expense (309 ) 778 469 Change in net interest income 343 (858 ) (515) PROVISION FOR LOAN LOSSES The Company made no provision for losses in the third or first quarter of 2007.The Company made a reversal of $300,000 of its provision for loan losses in the second quarter of 2007 due to improvement in credit quality as the Company’s borrowers continue to recover from the impact of Hurricane Katrina.In the third quarter of 2006 the Company also made a reversal of its provision for loan losses of $1,981,000. For a more detailed discussion of changes in the allowance for loan losses, nonperforming assets and general credit quality, see the earlier section on Loans and Allowance for Loan Losses.The future level of the allowance for loan losses will reflect management’s ongoing evaluation of credit risk, based on established internal policies and practices. NON-INTEREST INCOME Non-interest income, excluding securities transactions, increased $78,000 for the third quarter of 2007 compared to the same time period in 2006 and increased $103,000 for the first nine months of 2007 compared to the first nine months of 2006, primarily due to the sale of mortgage loans on the secondary market, an activity the Bank did not commence until the fourth quarter of 2006.Losses from the sale of securities totaled $92,000 in the first nine months of 2006.There were no security sales in the first nine months of 2007.The major categories of non-interest income for the three and nine months ended September 30, 2007 and 2006 are presented in Table 14. 17 TABLE 14. NON-INTEREST INCOME Three Months Ended Nine Months Ended ($ in thousands) Septmber 30, 2007 September 30, 2006 Percentage Increase (Decrease) September 30, 2007 September 30, 2006 Percentage Increase (Decrease) Service charges on deposit accounts $ 6 $ 4 50 % $ 16 $ 10 60 % ATM fees 2 1 100 6 3 100 Early closing penalties 4 10 (60 ) 10 13 (23 ) Income from real estate held for investment 13 13 - 39 39 - Gain on sales of mortgage loans 82 - (a) 104 - (a) Miscellaneous 2 3 (33 ) 6 13 (54 ) Total noninterest income before securities transactions 109 31 252 181 78 132 Securities transactions - - (a) - (92 ) (a) Total noninterest income $ 109 $ 31 252 $ 181 $ (14 ) (a) (a) Not meaningful NON-INTEREST EXPENSE Non-interest expense for the third quarter of 2007 totaled $1.4 million, a $180,000 (14.3%) increase from the third quarter of 2006.For the first nine months of 2007, non-interest expenses were $4.0 million, a $451,000 (12.6%) increase from 2006.Non-interest expense for the three and nine months ended September 30, 2007 and 2006 are presented in Table 15 below. The increases in non-interest expense have been part of management’s long-term business plan, which involves converting the Bank’s operations from that of a traditional thrift to that of a full-service community bank.Management believes that it has nearly completed putting the infrastructure, including personnel, products, systems and locations in place to successfully operate as a community bank.Expense growth should slow or even reverse in coming months, while revenues are expected to continue to increase as the bank has the resources to continue to attract new business. TABLE 15. NON-INTEREST EXPENSE Three Months Ended Nine Months Ended ($ in thousands) September 30, 2007 September 30, 2006 Percentage Increase (Decrease) September 30, 2007 September 30, 2006 Percentage Increase (Decrease) Employee compensation $ 667 $ 607 10 % $ 1,797 $ 1,604 12 % Employee benefits 199 228 (13 ) 679 741 (8 ) Total personnel expense 866 835 4 2,476 2,345 6 Net occupancy expense 179 148 21 467 397 18 Ad valorem taxes 64 39 64 193 155 24 Data processing costs 78 70 11 216 172 26 Advertising 61 8 663 105 29 262 ATM server expenses 12 8 50 29 20 45 Professional fees 43 22 95 143 121 18 Deposit insurance and supervisory fees 27 25 8 80 74 8 Printing and office supplies 34 32 6 94 91 3 Telephone 15 14 7 47 36 31 Dues and subscriptions 33 22 50 85 55 55 Other operating expenses 29 38 (24 ) 96 85 13 Total non-interest expense $ 1,441 1,261 14 % $ 4,031 $ 3,580 13 % Efficiency Ratio 91.67 % 94.68 % 91.44 % 92.58 % 18 Personnel costs, which represent the largest component of non-interest expense, increased $31,000, or 3.7% to $866,000 in the third quarter of 2007 compared to $835,000 in the third quarter of 2007.The increase relates to the hiring of additional personnel to staff the Mid-City office which re-opened in August, 2007 and the Manhattan Blvd. location which opened in October, 2007.Personnel costs increased $131,000, or 5.6%, to $2.5 million in the first nine months of 2007 which is consistent with the Company’s increase in headcount as it continues to add service capacity.No further headcount increases are anticipated in the immediate future. Occupancy expense increased $31,000, or 20.9%, in the third quarter of 2007 compared with the same period in 2006 and increased $70,000, or 17.6% for the first nine months of 2007 compared with the first nine months of 2006.This is the result of added costs relating to the new operating locations. Ad valorem taxes increased $25,000, or 64.1% in the third quarter of 2007 compared to the third quarter of 2006 and increased $38,000, or 24.5% for the first nine months of 2007 compared to the nine months of 2006.The Bank had unusually low ad valorem tax expense in 2006 due to an overaccrual in 2005 because of Hurricane Katrina.The level of taxes in 2007 is normal and consistent with historical figures. Data processing costs increased $8,000, or 11.4% the third quarter of 2007 compared to the same period for 2006 and $44,000, or 25.6% for the first three quarters of 2007 compared to the first three quarters of 2006.The increase relates to increases in the fee structure of the Bank’s third-party processor, increased customer transaction volume and additions of and enhancements to technology-driven product offerings.Advertising costs of $61,000 were incurred in the third quarter of 2007 and were only $8,000 in the same period of 2006.The Bank had a concentrated print advertising campaign during the quarter to coincide with the opening of new branches and hiring of new bankers. SUBSEQUENT EVENT On October 15, 2007 all outstanding options issued under the option plan discussed above in Note 4 expired.Subsequent to the report date and prior to October 15, 2007, 30,000 options were exercised for $515,000 cash, and the remaining options expired unexercised. 19 Item 3 - Controls and Procedures Our management evaluated, with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report.Based on such evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations and are operating in an effective manner. No change in our internal control over financial reporting (as defined in Rules 13a–15(f) or 15(d)-15(f) under the Securities Exchange Act of 1934) occurred during the most recent fiscal quarter that has materially affected, or is reasonably likely to affect, our internal control over financial reporting. Part II - Other Information Item 1 - Legal Proceedings There are no matters required to be reported under this item. Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds (a) Not applicable (b) Not applicable (c) Not applicable Item 3 - Defaults Upon Senior Securities There are no matters required to be reported under this item. Item 4 - Submission of Matters to a Vote of Security Holders There are no matters required to be reported under this item. Item 5 - Other Information There are no matters required to be reported under this item. 20 Item 6 - Exhibits 3.1* Articles of Incorporation of GS Financial Corp. 3.2* Bylaws of GS Financial Corp. 4.1* Stock Certificate of GS Financial Corp. 10.1** GS Financial Corp. Stock Option Plan 10.2** GS Financial Corp. Recognition and Retention Plan and Trust Agreement for Employees and Non-Employee Directors 31.1 Rule 13a-14(a) Certification of Chief Executive Officer 31.2 Rule 13a-14(a) Certification of Chief Financial Officer 32.0 Certification pursuant to 18 U.S.C. Section 1350 * Incorporated herein by reference from the Registration Statement on Form SB-2 (Registration number 333-18841) filed by the Registrant with the SEC on December 26, 1996, as subsequently amended. ** Incorporated herein by reference from the definitive proxy statement, dated September 16, 1997, filed by the Registrant with the SEC (Commission File No. 000-22269) SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GS FINANCIAL CORP. Date: November 14, 2007 By: /s/ Stephen E. Wessel Stephen E. Wessel President and Chief Executive Officer Date: November 14, 2007 By: /s/ J. Andrew Bower J. Andrew Bower Chief Financial Officer 21
